DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 27 January 2021, of a Response after Final Rejection. 
Claims 28-47 are pending ("Pending Claims"). 
Claims 28-47 are examined ("Examined Claims").
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a prior patent (37 CFR 1.321(b) and (c)). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 27 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,875,488 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
This Office Action is in response to Applicant’s filing on 27 January 2021, of a Response after Final Rejection. Claims 1-27 have been cancelled. Amendments to claims 28, and 31-47, have been entered and have been carefully considered. Claims 28-47 are pending and are considered below

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of claims 39-47 under 35 USC 103 as being unpatentable over Ito (US 2010/0293157) in view of Kumar (US 2004/0044565), the cited references do not teach or suggest the newly added features of:
“providing, to a second device, a ranking monitoring application configured to cause the second device to monitor the at least one network computing device for a posted digital data ranking by the plurality of network member users; and
providing, to a third device, a communications application configured to cause the third device to communicate periodically, to an associated device of each of the plurality of network member users, targeted marketing information, wherein the targeted marketing information is selected as a function of each network member user and the associated time stamp, and as a function of a time associated with a previous communication of information to the associated device of each network member user.”
Applicant notes that claim 39 is amended herein to include subject matter substantially similar to that of independent claim 28, which is not subject to an art rejection. Accordingly, claim 39 and the claims depending therefrom are not obvious over Ito and Kumar. For at least these reasons, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.

Allowable Subject Matter
Claims 28-47 are allowed.

 35 USC 101
The Office finds that Applicant’s independent claims 28 and 39 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claim 28 is considered patent eligible as it claims a computer, or apparatus. Claim 39 is directed to a computer-implemented method, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process.
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception. 
35 USC 103
With regard to independent claims 28 and 39, the closest prior art found by the Office of Ito (US 2010/0293157) and Kumar (US 2004/0044565), do not teach at least, individually or in combination, all of the limitations of the independent claims. The Office is unaware of any references that teach, individually or without an unreasonable combination of references, a system comprising: 
a communications application operating on a third device, the communications application configured to cause the third device to communicate selected information to a device associated with each of the plurality of network member users, the selected information 
The Office is also unaware of any references that teach, individually or without an unreasonable combination of references, a method comprising: 
providing, to a second device, a ranking monitoring application configured to cause the second device to monitor the at least one network computing device for a posted digital data ranking by the plurality of network member users; and providing, to a third device, a communications application configured to cause the third device to communicate periodically, to an associated device of each of the plurality of network member users, targeted marketing information, wherein the targeted marketing information is selected as a function of each network member user and the associated time stamp, and as a function of a time associated with a previous communication of information to the associated device of each network member user.
These unique features render the claims allowable. Dependent claims 29-38, and 40-47 are also allowable based on a rationale similar to the independent claim from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 12, 2021